Name: Commission Regulation (EEC) No 684/90 of 21 March 1990 amending Commission Regulation (EEC) No 3920/89 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 90 Official Journal of the European Communities No L 76/ 11 COMMISSION REGULATION (EEC) No 684/90 of 21 March 1990 amending Commission Regulation (EEC) No 3920/89 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3899/S9 reducing for 1990 the levies on certain agricultural products originating in developing countries order Nos 51.0020 or 51.0030 provided for in the Annex to the said Regulation shall be subject to the presentation of an import licence.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3899/89 introduced arran ­ gements for reducing import levies on certain products in the pigmeat, eggs and poultry and cereals sectors : whereas Commission Regulation (EEC) No 3919/89 (2) has laid down detailed rules for the application of that Regulation as regards products in the poultrymeat sector with a view to administering the fixed concerned ; whereas those detailed rules are supplementary to Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as amended by Regulation (EEC) No 1903/89 (4); Whereas it is necessary to amend Commission Regulation (EEC) No 3920/89 in view of the practical experience acquired since the implementation of the special arrange ­ ments provided for by Regulation (EEC) No 3899/89 ; whereas it is therefore necessary to amend Regulation (EEC) No 3920/89 in particular concerning the staggering of the fixed amounts, the conditions for licence applica ­ tions, the allocation of quantities by the Commission as well as the amount of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, 2. Article 2 is replaced by the following : 'Article 2 The fixed amounts shall be staggered from 1 April 1 990 as follows :  for products coming under order No 51.0020 :  15 % in the period 1 April to 30 June 1990,  35 % in the period 1 July to 30 September 1990,  35 % in the period 1 October to 31 December 1990,  for products coming under order number 51.0030 :  10 % in the period 1 April to 30 June 1990,  40 % in the period 1 July to 30 September 1990,  40 % in the period 1 October to 31 December 1990,' 3 . Article 3 (b) is replaced by the following : '(b) The licence application may only comprise order No 51.0020 or 51.0030 provided for in the Annex to Regulation (EEC) No 3899/89 . The application may comprise different products covered by diffe ­ rent CN codes and originating in one developing country. In such cases, all the CN codes are indi ­ cated in section 16 and their designation in section 15. However, every applicant may lodge not more than two applications for import licences for products covered by a single order number, if these products originate in two developing coun ­ tries. The two applications, one each for a single country of origin, should be submitted to the competent authority of a Member State . They shall be considered, as regards the maximum envisaged in the third subparagraph as well as the applica ­ tion of the rule contained in Article 4 (2), as a single application. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3920/89 is amended as follows : 1 . Article 1 is replaced by the following : Article 1 All imports into the Community in the framework of Regulation (EEC) No 3899/89 of products covered by (') OJ No L 383, 30. 12. 1989, p. 125. 0 OJ No L 375, 23. 12. 1989, p. 45. O OJ No L 331 , 2. 12. 1988, p. 1 . (4) OJ No L 184, 30. 6 . 1989, p. 22. No L 76/ 12 Official Journal of the European Communities 22. 3 . 90 A licence application must relate at least to one tonne and to a maximum of 50 % of the quantity available for the order number concerned and for the quarter in respect of which a licence applica ­ tion is lodged.' 4 . In Article 4 (5) the third and fourth subparagraphs are deleted. 5. In Article 6, the figure ' 15' is replaced by '30'. 6. In Article 7, the second subparagraph is replaced by the following : 'However, notwithstanding Article 8 (4) of that Regula ­ tion, the quantity imported in the framework of Regu ­ lation (EEC) No 3899/89 may not exceed that indi ­ cated in sections 17 and 18 of import licences . The figure O shall be entered to that effect in section 19 of licences.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission